Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                             Claim status
Claims 1-12, 14-19, 21-23, 25-30 and 32 have been canceled. Claims 49-52 have been newly added. Claims 13, 20, 24, 31, 33, 34, 36-39, 41-44, 46-48 have been amended. Claims 13, 20, 24, 31, 33-52 presented for examination and are allowed herewith.
                                                                     Allowable Subject Matter
Claims 13, 20, 24, 31, 33-52 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
         When interpreting the current independent claims, in light of the Specification filed on 09/20/2019, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method and the system of storing shared models. A processor acquires device data from a first device, where the device data includes information on the first device. The processor selects a shared model from the shared models based on the device data. The processor transmits the selected shared model to the first device. The processor performs additional learning on shared models stored in the storage using sample data. The processor causes the storage to store an additional learned model based on the performed additional learning. The processor transmits the additional learned model to a second device and the advantage of this method and system is that the server reduces operation cost, memory cost and introduction cost, and performs inference processing with high accuracy without requiring time and effort of additional learning processing and thus, the prior art of record does not disclose or fairly suggest the limitations “at least one storage configured to store a plurality of different shared models that are pre- learned …, respectively, each piece of information including at least one of 
            Accordingly, dependent claims 33-49, 38-50, 43-51, 48 and 52 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455